DISSENTING OPINION BY
Judge SMITH-RIBNER.
I respectfully dissent from the decision of the majority to sustain the preliminary objections in the nature of a demurrer of the Department of Environmental Protection and its Secretary Kathleen A. McGinty (Department) and of Intervenor Pennsylvania Waste Industries Association (PWIA) to the amended petition for review filed by South Union Township, North Union Township and the City of Uniontown (Municipalities) and residents of each of them (collectively, Petitioners). In this action Petitioners seek to have certain provisions of Chapter 63 of Title 27 of the Pennsylvania Consolidated Statutes, 27 Pa. C.S. §§ 6301-6306, declared unconstitutional and their enforcement enjoined.
Section 6301(a), 27 Pa.C.S. § 6301(a), provides that each operator of a municipal waste landfill shall pay, in the same manner as ah existing recycling fee under a separate Act, a disposal fee of $4 per ton of solid waste disposed of at a municipal waste landfill.1 Section 6303(a), 27 Pa.C.S. § 6303(a), provides that the owner or operator of a municipal waste landfill that collects and remits the fee may pass through *1193and collect the fee from any person who delivered the waste to the landfill as a surcharge on any fee schedule established pursuant to law, ordinance, resolution or contract for solid waste disposal operations at the municipal waste landfill. Section 6303(b), 27 Pa.C.S. § 6303(b), similarly provides that a transporter or transfer station that is charged a fee pursuant to Section 6302, 27 Pa.C.S. § 6302, or pursuant to Section 6303(a) may pass through and obtain the fee from the generator of such waste as a surcharge on any established fee schedule. These provisions were adopted in Section 2 of the Act of June 29, 2002, P.L. 596, effective in ten days.
In ruling upon preliminary objections in the nature of a demurrer, the Court must accept as true all well-pled facts of the complaint and all reasonable inferences therefrom, and it must determine whether the facts pled are legally sufficient to permit the action to continue. Altoona Housing Authority v. City of Altoona, 785 A.2d 1047 (Pa.Cmwlth.2001). To sustain preliminary objections, it must appear with certainty to the Court that the law will permit no recovery, and all doubt must be resolved in favor of refusing to sustain the objections. Baravordeh v. Borough Council of Prospect Park, 706 A.2d 362 (Pa.Cmwlth.1998).
The heart of this case is the claim of Petitioners and of Intervenor Township of Derry (Derry) that the challenged provisions impair the obligations of contracts in violation of Article I, Section 10 of the United States Constitution and of Article 1, Section 17 of the Pennsylvania Constitution.2 The Department and Intervenor PWIA assert that Petitioners have failed to plead facts sufficient to allow the Court to grant the requested relief. The Department argues initially that the plain language of Section 6301(a) indicates that it applies to operators of municipal waste landfills. Because Petitioners have not alleged that they are operators, this section assertedly cannot be said to violate their constitutional rights. Further, the Department asserts that Section 6303(a) applies only to operators and/or any person who delivered waste to a landfill, and it contends that no Petitioner has alleged that it delivers waste to a landfill.
I note, however, that although the amended petition for review asserts in ¶ 15 that the City of Uniontown entered into a contract with CBF, Inc. that provided for specific rates to move, collect and dispose of the City’s solid waste, the attached agreement, Ex. B, identifies the City as “Customer” and contains detailed provisions governing the operation of Customer’s vehicles at CBF’s landfill. It incorporates an attached Proposal which provides that the agreement is for “disposal of refuse and garbage collected and delivered by the City of Uniontown to the J&L Landfill site,” and that the disposal rates “are for municipal waste and construction demolition materials hauled by the City.” Thus the City has pleaded facts showing that it delivers waste to the municipal waste landfill. The Department concedes that Section 6303(b) affects the individual Petitioners, although it notes that Sections 6301(a) and 6303(a) provide discretion to operators of landfills and transporters as to whether to pass through the cost or not. Intervenor Derry asserts that the operators and transporters will exercise their discretion to pass through the new dispos*1194al fee and that in fact they have already done so.3
The Department relies upon Empire Sanitary Landfill, Inc. v. Department of Environmental Resources, 546 Pa. 315, 684 A.2d 1047 (1996), for the proposition that the constitutional prohibition against impairment of obligations should not be read literally. The Supreme Court stated:
The Contracts Clause does not operate to “obliterate the police power of the States.” The prohibition against impairing the obligations of contracts should not be read literally; it requires the court to balance the impairment against the necessity of the regulation and the benefits to the public good.
In Pennsylvania, statutes that are necessary for the general good of the public are constitutional under Article I, § 17 even if they incidentally affect existing contractual obligations. The laws that are in force at the time parties enter into a contract are merged with the other obligations that are specifically set forth in the agreement. Statutes generally should not be applied retroactively to a contractual relationship where the application would alter existing obligations.
Id., 546 Pa. at 340, 684 A.2d at 1059 (citations and footnote omitted). In Empire Sanitary Landfill a county adopted a waste disposal flow control ordinance pursuant to the Municipal Waste Planning, Recycling and Waste Reduction Act, Act of July 27, 1988, P.L. 566, as amended, 53 P.S. §§ 4000.101-4000.1904, providing that all municipal waste generated in the county should be disposed of at three designated disposal facilities located in the county. A landfill not designated and a waste transporter sought a declaration that their existing contracts were protected under the Contracts Clause. The statute prohibited contract renewals or new contracts in violation of its requirements after a county’s adoption of an approved plan. The Supreme Court affirmed this Court’s determination that contracts entered into before the effective date of the ordinance would be impaired for purposes of the Contracts Clause of both Constitutions if the ordinance were applied to them.
The majority accepts the argument that because the impairment in this case is limited to $0.50 per month per customer there is only a minimal alteration of contractual obligations and not a “substantial impairment of a contractual relationship” that is required to trigger Contracts Clause application, citing Allied Structural Steel Co. v. Spannaus, 438 U.S. 234, 244, 98 S.Ct. 2716, 2722, 57 L.Ed.2d 727, 736 (1978). As noted in n3 above, however, the fee represents an increase of 16 percent over the negotiated contract rates for disposal in the Uniontown contract, which is a substantial alteration. Furthermore, Petitioners have alleged that the fee will impose millions of dollars in new costs. Section 6302(1), 27 Pa.C.S. § 6302(1), provides that for the fiscal year 2002-2003 the first $50,000,000 in fees collected shall be deposited in the Environmental Stewardship Fund, established in Section 6104 of the Environmental Stewardship and Watershed Protection Act, 27 Pa.C.S. § 6104, and any fees collected thereafter shall be *1195deposited in the General Fund.4
Assuming arguendo that the Contracts Clause applies, the majority opines that Petitioners cannot prevail because the impairment is outweighed by the necessity of the regulation and the benefits to the public good, citing Empire Sanitary Landfill. The majority lists some of the worthy purposes to which the money deposited in the Environmental Stewardship Fund are to be put under Section 6105 of the Environmental Stewardship and Watershed Protection Act, 27 Pa.C.S. § 6105. In my view the majority misses the point of Empire Sanitary Landfill. Although that case states that statutes necessary for the public good are constitutional if they “incidentally” affect existing contractual relations, in this case the disposal fee imposed operates primarily through alteration of existing contracts, whether the illusory discretion to pass on costs is exercised or not. In Empire the statute acknowledged that general application would be improper, and it provided for an exception for contracts in existence; the statute involved here does not. The mere fact that money raised will be directed to laudatory purposes is not enough to justify any and all interferences with contractual obligations. As citizens we trust that any purpose to which public funds are directed is intended to be worthy.
In Allied Structural Steel the United States Supreme Court stated: “If the Contract Clause is to retain any meaning at all, however, it must be understood to impose some limits upon the power of a State to abridge existing contractual relationships, even in the exercise of its otherwise legitimate police power.” 438 U.S. at 242, 98 S.Ct. at 2721, 57 L.Ed.2d at 736. There is no circumstance in this case similar to that in Home Building & Loan Ass’n v. Blaisdell, 290 U.S. 398, 54 S.Ct. 231, 78 L.Ed. 413 (1934), a case discussed in Allied Structural Steel Co., where a state mortgage moratorium law was upheld against a Contracts Clause attack because it expressly addressed an emergency need of homeowners for protection from foreclosure, it was enacted to protect a basic societal interest and the relief was appropriately tailored to the emergency.
The majority rejects Petitioners’ argument that this Court’s recent decision in Northern Tier Solid Waste Authority v. Department of Revenue, 825 A.2d 793 (Pa.Cmwlth.2003), should be given stare deci-sis effect to prevent the sustaining of the Department’s preliminary objections. In Northern Tier certain county solid waste authorities who receive municipal waste and who have existing contracts with haulers and generators brought an action in this Court’s original jurisdiction challenging the same solid waste disposal fee provisions at issue in the present case. In one count they raised a Contracts Clause challenge similar to that involved here. The authorities alleged that they could not pass on the $4 per ton surcharge to out-of-state customers, state agencies and entities with which they had contracts. Accepting those averments as true, the Court overruled a *1196demurrer. I agree that the allegations in the present case are distinct from those in Northern Tier. Nevertheless, the recent refusal to sustain a demurrer in a case challenging the same provisions weighs in favor of refusing to sustain the demurrer here.5
President Judge COLINS and Judge FRIEDMAN join in the dissent.

. The Act referenced is Chapter 7 of the Municipal Waste Planning, Recycling and Waste Reduction Act, Act of July 27, 1988, P.L. 566, as amended, 53 P.S. §§ 4000.701-4000.706.


. As the majority notes, both provisions prohibit the State from passing of laws that impair the obligation of contracts, and the test for unconstitutional impairment is the same under both Constitutions. Parsonese v. Midland Nat’l Ins. Co., 550 Pa. 423, 706 A.2d 814 (1998).


. Derry asserts that the fee will result in an increase in the contract price and a monetary loss to its residents of almost $100,000 over the three-year term of its waste disposal contract. I note that the $4 per ton disposal fee is approximately 16 percent of the average $25.04 per ton of the fees specified in the Uniontown contract, Amended Petition, Ex. B, and I agree that it is economically unrealistic to expect any entity that may pass on such costs not to do so.


. Section 1 of the Act of December 30, 2002, P.L. 596, 27 Pa.C.S. § 6302 (note), provides that for the fiscal year 2004-2005 the first $16,500,000 of the fee shall be deposited in the Agricultural Conservation Easement Purchase Fund. These large figures in the statute bear out the allegations of Petitioners, which must be accepted on a demurrer in any event, that the imposition of the disposal fee will result in millions of dollars in added costs. On a related point, I believe that these statutory provisions directing the depositing of large sums of money realized from the collection of the disposal fee into various state funds are facially sufficient to show that the disposal fee is a revenue-raising tax, not a license fee designed to reimburse a state agency for the expense of supervision and regulation. See National Biscuit Co. v. City of Philadelphia, 374 Pa. 604, 98 A.2d 182 (1953).


. Finally, I disagree that reference in a contract as to which party should be responsible for any increased fees imposed by the state means that any such fees are already part of the contract. Similarly, characterizing the fees as a "surcharge” does not mean that imposing them does not alter obligations of contracts.